The Court.
—There is nothing in the case, as proved, from which a promise can be implied to pay rent. The relation of landlord and tenant never existed between Burton and Mariner; nor was there any contract for the rent of the premises. The latter took possession as vendee and owner; the contract of sale was broken up, whether with or without his consent, without placing him in the relation of a tenant, or as holding by permission of Burton. On the contrary, Burton treated him as a trespasser, and turned him out by an action of ejectment.
Our act of assembly is the same with the statute of Geo. 2., its object being to give the action for use and occupation in cases of tenancy without demise by deed; but still, only in cases of tenancy or holding by permission of another under a contract, express or implied, to pay rent. Such is not this case, and the plaintiff below must be nonsuited.